Citation Nr: 0125195	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to November 30, 1992 for the assignment of a 70 percent 
rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision that 
granted an increased (70 percent) rating for PTSD, effective 
November 30, 1992; and from a February 2000 rating decision 
that denied entitlement to a TDIU.  The veteran timely 
perfected an appeal as to each claim.

In July 2001, a hearing before the undersigned Board Member 
was held at the New Orleans RO.  A transcript of this hearing 
is of record.  The Board notes that, at the hearing, the 
veteran submitted additional evidence (VA treatment records 
dated from 2000 to 2001) which has not been reviewed by the 
RO.  The Board notes, however, that the veteran waived RO 
consideration of the additional evidence in a signed 
statement, permitting the Board to consider such records in 
the first instance.   See 38 C.F.R. § 20.1304(c) (2001).

The Board's decision on the earlier effective date claim is 
set forth below.  The TDIU claim is addressed in the remand 
following the decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased (greater than 30 
percent) rating for PTSD was received on November 30, 1992.

2.  There is no medical evidence from which it can be 
factually ascertained that an increase in the veteran's PTSD 
had occurred during the year preceding the filing of his 
November 30, 1992 claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 
1992 for the assignment of a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001)), This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pertinent 
regulations (which implement the Act but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  Id.

In this case, the RO has not yet had an opportunity to 
consider the claim for an earlier effective date in light of 
the above-noted change in the law.  Nonetheless, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of this claim without first 
remanding the claim to the RO, as the requirements of the new 
law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the August 2000 Statement of 
the Case (SOC), the veteran and his representative have been 
advised of the laws and regulations governing the claim; 
hence, they have been given notice of what is needed to 
substantiate the claim.  The veteran has been afforded an 
opportunity to testify at a hearing in support of his claim 
for an earlier effective date, and did so, in July 2001.  
Moreover, and most significantly, there is no indication in 
the record that evidence exists which, if secured, would 
alter the record upon which this appeal turns.  Thus, under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Under applicable criteria, an award of increased compensation 
will be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of that 
date.  Otherwise, the effective date of such an award is the 
date the claim is received.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2001).

The veteran contends that an effective date earlier than 
November 30, 1992 is warranted for the assignment of a 
70 percent rating for PTSD.  Specifically, in a September 
2000 VA Form 9, he stated, "The effective date of my award 
should be 1981, when I first filed for compensation."  
Additionally, during his July 2001 Board hearing, the veteran 
noted that he was awarded service connection for PTSD, 
evaluated as 30 percent disabling, by rating decision dated 
in August 1981.  The veteran maintained that although he 
submitted a Notice of Disagreement (NOD) in March 1982, the 
RO failed to issue a SOC.  The veteran maintained that this 
appeal was therefore still open.

The Board notes, however, that a review of the record 
reflects that there was no pending claim prior to November 
30, 1992 pursuant to which the 70 percent rating for PTSD 
could have been awarded.  By rating decision dated in August 
1981, the RO granted service connection for PTSD and assigned 
a 30 percent evaluation, effective May 29, 1981.  The veteran 
was notified of this decision by letter dated that same 
month; he submitted a NOD in March 1982.  Thereafter, based 
on findings reported during a VA examination, an April 1983 
letter notified the veteran of the RO's intention to sever 
service connection for PTSD, and informed him that he could 
submit medical or other evidence to show that a severance of 
service connection was not warranted.  By rating decision 
dated in July 1983, the RO severed service connection for 
PTSD.  The veteran timely appealed this decision.  
Thereafter, by decision dated in May 1984, the Board restored 
service connection for PTSD.  This decision is final.  See 
38 C.F.R. § 20.1100.

A July 1984 rating action effectuated the Board's 1984 
decision, and assigned a 30 percent evaluation for PTSD, 
effective May 29, 1981.  The veteran did not appeal the July 
1984 rating decision and the decision became final.  See 38 
C.F.R. §§ 3.104 (a), 20.302, 20.1103.

Thereafter, based on findings reported in a VA examination, 
an August 1985 letter from the RO notified the veteran of its 
intention to reduce his rating from 30 percent to 10 percent, 
and informed him that he could submit medical or other 
evidence to show that a reduction in his rating was not 
warranted.  The veteran timely appealed this decision.  By 
decision dated in November 1986, the Board granted an 
increased (30 percent) rating for PTSD.  This decision is 
final.  See 38 C.F.R. § 20.1100.

A December 1986 rating action effectuated the Board's 1986 
decision, and assigned a 30 percent evaluation for PTSD, 
effective May 29, 1981.  The veteran did not appeal the 
December 1986 rating decision and the decision became final.  
See 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.

By rating decision dated in October 1989, the RO denied an 
increased (greater than 30 percent) rating for PTSD.  
Although the veteran was notified of this decision by letter 
dated that same month, he did not submit a timely appeal and 
that decision became final.  By rating decision dated in 
January 1991, the RO again denied an increased (greater than 
30 percent) rating for PTSD.  Although the veteran was 
notified of this decision by letter dated that same month, he 
did not submit a timely appeal and that decision became 
final.  Id.

The veteran subsequently submitted a claim for an increased 
(greater than 30 percent) rating that was received on 
November 30, 1992.  The veteran timely appealed this 
decision.  In November 1997, the RO granted an increased 
(50 percent) rating for PTSD, effective November 30, 1992.  
Thereafter, the veteran continued his appeal.  In September 
1998 (based on findings of severe PTSD manifested by an 
inability to establish and maintain effective relationships, 
an inability to obtain and retain employment, and an assigned 
Global Assessment of Functioning (GAF) score of 50, all on VA 
examination in July 1997), the Board granted an increased (70 
percent) rating for PTSD.  An October 1998 rating decision 
effectuated the Board's decision, assigning a 70 percent 
evaluation from November 30, 1992, the date of the claim for 
increase.  

Thus, notwithstanding the veteran's assertions to the 
contrary, the above-cited evidence establishes that, prior to 
November 30, 1992, there was no pending claim for an 
increased rating pursuant to which the 70 percent evaluation 
for PTSD could have been assigned.  Given November 30, 1992 
as the date of claim for effective date purposes, an earlier 
effective date may only be assigned, in connection with that 
claim, if, pursuant to the above-cited legal authority, there 
is medical evidence  from which it is factually ascertainable 
that an increase in disability (to the 70 percent level) 
occurred within the year prior to November 30, 1992.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The Board points out that, on November 7, 1996, subsequent to 
the November 30, 1992 claim for an increase, the criteria for 
rating psychiatric disabilities were revised.  Under the 
criteria in effect prior to November 7, 1996, pursuant to a 
general rating formula, a 30 percent rating for PTSD requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating is assigned when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
though or behavioral process associated with almost daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy result in a profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain or 
retain employment. 

Effective November 7, 1996, the revised criteria for 
evaluating PTSD are set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  When a governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, in the 
case at hand, the Board can only consider the severity of the 
veteran's PTSD prior to November 7, 1996, in light of the 
criteria then in effect.  See DeSousa v. Gober, 10 Vet. App. 
461 (1997).

Keeping in mind the above-noted criteria, the Board finds 
that the evidence does not show that, with the year preceding 
his November 30, 1992 claim for increase, the veteran's PTSD 
reached the severe level of social and industrial impairment 
needed for assignment of the 70 percent evaluation under the 
criteria then in effect.  The only evidence pertaining to the 
veteran's service-connected PTSD is a January 1992 VA mental 
disorders examination report.  The report notes the veteran's 
complaints of paranoia and nightmares.  He reported arguing 
with his wife and children, but trusting the lady with whom 
he was staying.  He indicated that he last worked a year or 
two ago.  The examiner noted that the veteran did not seem to 
get along with people and exhibited the characteristics of 
personality disorder.  The examiner also noted that the 
veteran seemed in good reality contact and was functioning 
"fairly well."  Diagnosis was paranoid personality with 
symptoms of PTSD.  Clearly, these findings do not show that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired 
because of his PTSD, or that the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment 
because of his PTSD, as required for a 70 percent evaluation.  
In addition, there are no subsequent medical records that 
show that the veteran's PTSD had increased to the point of 
meeting the criteria for a 70 percent rating during that 
preceding year.

In the absence of contemporaneous medical evidence 
demonstrating that the veteran's PTSD had medically increased 
in severity within the year preceding his November 30, 1992 
claim for an increased rating, the earliest effective date 
that may be assigned is the date of the claim.  See 38 C.F.R. 
§ 3.400(o)(2).

Under these circumstances, the Board must conclude that there 
is no legal basis for assigning an effective date earlier 
than November 30, 1992, for the 70 percent evaluation for 
PTSD.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An effective date earlier than November 30, 1992 for the 
assignment of a 70 percent rating for PTSD is denied.



REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to a TDIU.  The veteran's service-connected 
disabilities are PTSD (evaluated as 70 percent disabling), 
and scars, as residuals of a shell fragment wounds to the 
left proximal tibia, and as residuals of a shell fragment 
wounds of the left great toe, each evaluated as 0 percent 
(noncompensable).  The veteran contends that these service-
connected disabilities, PTSD in particular, prevent him from 
engaging in substantially gainful employment.

The law provides that a total disability rating may be 
assigned when a schedular rating is less than total if, when 
there are two or more disabilities, at least one disability 
is ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  
In exceptional cases, a total disability rating may be 
assigned, on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  

The Board notes that the record contains no medical opinion 
as to impact of the veteran's service-connected PTSD, either 
alone or in concert with his other service-connected 
disabilities, on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim, the Board may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 6 Vet. App. 532 (1993).

In light of the foregoing, the Board finds that the RO should 
obtain a medical opinion as to the impact of the veteran's 
service-connected disabilities on his employability.  In this 
regard, the veteran is hereby notified that failure to report 
to any scheduled examination, without good cause, may result 
in a denial of his claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from VA medical facilities or 
those held by other governmental entities.  In this case, the 
record reflects that the veteran has received outpatient 
treatment from the McBride Mental Health Clinic at the VA 
Medical Center (VAMC) in Shreveport, Louisiana; all 
outstanding medical records from that facility should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(s) identified by the veteran.

The Board notes that the actions identified herein are 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
Act has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.   The RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment 
from the Shreveport VAMC, and from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified.  The veteran 
is free to submit any records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran RO should arrange for the veteran 
to undergo VA psychiatric examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  After examination of the 
veteran, and consideration of his 
documented medical history and credible 
assertions, the examiner should render an 
opinion as to whether it is as least as 
likely as not that the veteran's PTSD, 
either alone or in concert with other 
service-connected disabilities, renders 
him unable to obtain or retain 
substantially gainful employment.  The 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
files and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  

6.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence of record (particularly to 
include all that associated with the 
claims file since the August 2000 
Statement of the Case) and legal 
authority, to specifically include that 
cited to herein.  If the veteran fails to 
report for the examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
as appropriate.  The RO must provide full 
reasons and bases for its determinations.   

7.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
to respond before the claims files is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 


